internal_revenue_service number release date index number -------------------- -------------------------------------------------- -------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-147803-11 date december legend x state a -------------------------------------------------- ----------------------- ------------- --------- dear -------------- this letter responds to a letter from your authorized representative dated date and subsequent correspondence submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code x is a limited_partnership organized under the laws of state x through affiliated operating limited_partnerships limited_liability companies or disregarded entities will earn income from sources that include the extractive logistics business and the refined products blending business x’s gross_income from the extractive logistics business will be derived from delivery and sale of refined petroleum products principally diesel_fuel and lubricating oil antifreeze methanol and other chemicals to customers engaged in drilling exploration and production and mining activities at the site of such activities including real-time online reporting of the fuel deliveries on-site refueling of customers’ oil_and_gas drilling exploration and production and mining equipment removal recycling and disposal of used oil lubricants or other fluids and non-hazardous waste from drilling and mining sites maintenance and remote monitoring of drilling rig equipment providing real-time online alerts when there are critical equipment malfunctions or maintenance is required plr-147803-11 and maintaining a log of all recommendations and actions inspecting customers’ drilling and mining equipment and analysis of used lubricants to ensure optimal equipment performance and to maximize equipment life including through the use of an optical device known as a borescope to capture digital images of internal components which are then analyzed to provide specific service recommendations to the customer provision of storage tanks and other equipment to customers on a monthly fee basis though in most cases x provides on-site fuel and lubricant storage tanks without charge and in a contemplated expansion of the existing extractive logistics business supply and or transportation of fracturing fluid to well sites supply with or without a separately_stated charge of frac tanks to store fracturing fluid and production fluid and flowback at the well site removal of the production fluid and flowback generated in the fracturing process and the disposal or treatment of the production fluid and or flowback so it can be re-used or disposed of consistent with environmental regulations x represents that the extractive logistics services provided by x are integral to the exploration production and development of oil gas and coal resources because the exploration development and production of oil gas and coal resources would be significantly curtailed in the absence of such services x further represents that approximately a of the extractive logistics services gross_income is currently attributable to drilling and well services with the remainder attributable to conventional profit on the sale of fuel and fluids x also represents that the substantial majority of the vehicles used to provide the extractive logistics services are specially designed and custom-built to deliver products to above-ground tanks and other non-conventional delivery points in remote locations and that substantially_all of the use of those vehicles is to deliver products to customers who are engaged in drilling exploration and production or mining activities those vehicles are ill-suited for and normally not used for more conventional types of fuel and lubricant deliveries eg deliveries to retail gas stations x’s gross_income from the refined products blending business will be derived from blending and sale of private label automotive lubricants as well as the sale of branded lubricants and related products to automotive dealerships quick lube stores and commercial and industrial end users in a contemplated expansion of the business described immediately above blending and storing at terminals lubricants owned by third parties which third parties will sell the lubricants to their own customers and blending and sale of marine lubricants to major oil companies for resale to the major oil companies’ customers and delivery of lubricants by vessel to the customers of the major oil companies sec_7704 provides generally that a publicly_traded_partnership shall be treated as a corporation according to sec_7704 the term publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or plr-147803-11 interests in the partnership are readily_tradable on a secondary market or its substantial equivalent sec_7704 exempts from treatment as a corporation any publicly_traded_partnership for any_tax year if the partnership meets the gross_income requirements of sec_7704 for that year and each preceding tax_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any_tax year if or more of the partnership's gross_income for that year consists of qualifying_income sec_7704 defines qualifying_income to include income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber industrial source carbon dioxide or the transportation or storage of any fuel described in subsection b c d or e of sec_6426 or any alcohol fuel defined in sec_6426 or any biodiesel fuel as defined in sec_40a the senate report accompanying the technical_and_miscellaneous_revenue_act_of_1988 states with respect to marketing of minerals and natural_resources eg oil_and_gas and products thereof the committee intends that qualifying_income be income from marketing at the level of exploration development processing or refining the mineral_or_natural_resource by contrast income from marketing minerals and natural_resources to end users at the retail level is not intended to be qualifying_income for example income from retail marketing with respect to refined petroleum products eg gas station operations is not intended to be treated as qualifying_income s rep no 100th cong 2nd sess based solely on the facts submitted and representations made we conclude that x's gross_income from the extractive logistics business excluding any portion of such income derived from the delivery or sale of products to customers who are not engaged in drilling exploration and production or mining activities and the refined products blending business excluding any portion of such income derived from the delivery or sale of products to end users of the products is qualifying_income within the meaning of sec_7704 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion as to whether x is taxable as a plr-147803-11 partnership for federal tax purposes in addition no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply to the extent that x's gross_income from its extractive logistics business is not attributable its customers’ sec_7704 activities ie to activities of the customer such as drilling exploration and production or mining of a mineral or natural_resources that would generally be expected to produce gross_income that is qualifying_income under sec_7704 regardless of the customer’s federal tax classification this letter_ruling will not apply in determining whether the income that may be derived by x from such other uses constitutes qualifying_income under sec_7704 for purposes of our ruling regarding the extractive logistics business and the preceding sentence x’s customers include mine operators to which x makes sales or deliveries pursuant to buy-back agreements with lubricating oil suppliers that call for part or all of the payment to x to be made by the supplier however examples of such gross_income from the extractive logistics business not attributable a customer’s sec_7704 activities include but are not limited to delivery and sale of refined petroleum products and antifreeze to farms and construction sites temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2011_1 2011_1_irb_1 however when the criteria in section dollar_figure of revproc_2011_1 2011_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosure copy of this letter copy for sec_6110 purposes cc
